Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the February 19, 2021 Office Action, inter alia, claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. U.S. Patent (5,649,591; hereinafter: Du) in view of Wayn et al. U.S. Patent Publication (2010/0017395; hereinafter: Wayn) and further in view of Andrei et al. U.S. Patent Publication (2006/0167865; hereinafter: Andrei).

Du, Wayn, and Andrei, alone, or in combination, fail to describe or render obvious, in view of the context of the amended independent claims 1, 11, and 20, generate multiple leaf queries that reference respective subject tables that are each a root table of the connected subgraph or a table including a measure referenced in the first query, wherein generating at least two of the leaf queries includes inserting a reference to a primary key column for a shared attribution dimension table of the respective subject tables of the at least two of the leaf queries. In addition, generate a query graph that specifies joining of results from queries based on the multiple leaf queries to obtain a transformed query result for the first query, wherein the query graph has a single root node corresponding to the transformed query result.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Shah et al. U.S. Patent Publication (2020/0341978) discloses a method for query generations based on a logical data model with one to one joins.

         AKSMAN U.S. Patent Publication (2019/0026337) discloses system that inclues query path determination circuitry to identify an aggregate projection to consider for generating a query path for the query.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neveen Abel-Jalil whose telephone number is (408)918-7548.  The examiner can normally be reached on M-F 9-6pm PT EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        August 4, 2021